DETAILED ACTION
This is in response to the application filed 19 March 2019, which claims priority to foreign application TW107146436 filed 21 December 2018.
Claims 1 - 10 are currently pending in the application. Claims 1 and 6 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 June 2019 and 19 February 2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PGPub 2015/0095713; Apr. 2, 2015; hereinafter “Huang”).
Regarding claim 1, Huang teaches a power control method, [Fig 2] for controlling power paths between a baseboard [Fig 3: “management module”] and a server board, [Fig 3: mother board of the server includes “peripheral devices”, see par. 47] comprising: 
conducting a first power path between the baseboard [Fig 3: “power supply connected to a USB port”] and a detecting module of the server board [Fig 3: management module of the peripheral devices ”] via an isolated module [Fig 3: “Peripheral device power source selection and isolation module”]; [a management control should be conducted for the power supply of the peripheral devices in the case of being powered by the USB port (¶ [0056]); Fig 3 shows power “Power Supply connected to a USB port”, the first power path is from the USB power supply through the management modules to the peripheral device power source selection and isolation module to the peripheral device (i.e. detection module)] 
the baseboard obtaining a type of server card of the server board before the server board is powered on; and [identify the peripheral devices of the management module with the firmware bootloader loading of the management module … a management control should be conducted for the power supply of the peripheral devices in the case of being powered by the USB port, and the management control is not necessary in the case of being powered by the server power source (¶ [0056 and 0069]); The peripheral card is  powered by the USP port and identified prior to be powered on by the server power source.]   
power source module [Fig. 3: “Server power source” connected to “peripheral device power source selection and isolation module” to “peripheral devices of the management module”] of the server board and the detecting module of the server board via the isolated module; [¶¶ [0067]-[0068] turn on the power supply of the peripheral device via USB and supply normal operation via server power source through management modules and isolation module to peripheral devices during normal operation . ¶ [0069] teaches to isolate power to either the server or USB power, thus when powered by server power, USB power would be cut off; Second power path is the selection of the server power during normal operation.] 
wherein the baseboard provides a side-band signal to the server board. [¶ [0062] teaches a USB port is a communication channel, which is a side-band signal]
While Huang does not specifically teach that the cutting off the first power path and conducting a second power path is performed after the server board is powered on, Huang teaches a command is to power on the device. (¶ [0065]). Huang further teaches that it is a better design to isolate the two power supply lines from each other in order to prevent a problem of the current flowing to the USB port which might cause the USB port of the host to be unstable, thus cutting off the first power path when the second power path is turned on (¶ [0069]). Therefore, it would be obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to utilize the second power path after the server board is powered on for the benefit preventing the USB port of the host to be unstable. (¶ [0069])  
Regarding claim 2, Huang teaches the method of claim 1. While Huang does not teach that the side-band signal is smaller than 50 microamperes. However, Huang does teach that the side-band signal is a limited power source compared to a primary server power source [¶ [0048]] has a lower current of 500 mA (¶ [0049), and is of a sufficient level in order to power all the necessary components [¶ [0049]] which has a benefit of meeting the demand of all the work 
Regarding claim 3, Huang teaches the method of claim 1, and further teaches the baseboard is configured to perform an initiation setting before the server board is powered on, according to the type of server card of the server board. [In the way of firmware updating, the firmware bootloader initializes the network card device or sets up a network passage simulated by the USB, and after the establishment of connection with the diagnosis host, it is possible to load a mirror file on a remote network host. (¶ [0064])]
Regarding claim 4, Huang teaches the method of claim 1, and further teaches obtaining, by the baseboard, latch information before the server board is powered on. [scanning information of peripheral devices to obtain basic information of related devices (¶ [0057]); latch information is basic information of related devices. This happens via USB before the board is powered by the Server Power Source]    
Regarding claim 5, Huang teaches the method of claim 1, and further teaches the side-band signal is configured to provide power for the detecting module [Fig 3: management module of the peripheral devices] before the server board is powered on. [Step S203, peripheral devices managed by the management module being powered by the USB port, which is prior to S206, executing a command, which includes powering on the device (¶ [0069])]  
Regarding claim 6, the claim recites a computer system that implements the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 7 - 10, the claims depend on claim 6 and repeat the limitations of claims 2 - 5 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2015/0289405 to Stewart et al. (Oct. 8, 2015) teaches identifying field replaceable units installed in a rack by a baseboard controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186